;;




      1
      2
      3
                                                                                 OCT   3 2019    I
                                                                           CLERK US DISTRICT COURT
                                                                        SOUTHERN DI - IC OF CALIFORNIA t
      4                                                                 BY                     DEPUT~;

      5
      6

      7
      8
      9                           UNITED STATES DISTRICT COURT
     10                         SOUTHERN DISTRICT OF CALIFORNIA
     11
     12   HOYTHART,                                       Case No.: 3:16-cv-01460-BEN-MDD
     13                                      Plaintiff,
                                                          ORDER:
     14   V.                                              (1) DENYING MOTION TO STRIKE,
                                                          [Doc. 148);
     15   SCOTT R. LARSON, et al.,
                                                          (2) GRANTING MOTION FOR
     16                                  Defendants.      EXTENSION OF TIME, [Doc. 151).
     17
     18         Following the jury's verdict on August 15, 2019, the Court ordered that all post-trial
     19   motions be filed no later than September 4, 2019. The Court then issued a minute order
     20   providing the same deadline with all oppositions to be filed no later than September 14,
     21   2019. Doc. 127. On September 16, 2019, more than ten days after the Court's deadline to
     22   file post-trial motions, Plaintiff Hoyt Hart filed a Motion for New Trial. Doc. 147.
     23         Defendant Scott Larson now moves ex parte to strike Hart's Motion as untimely and
     24   in violation of the Court's scheduling order.     Doc. 148.     In response, Hart filed an
     25   opposition and a motion for an extension of time to file his Motion for New Trial, nunc pro
     26   tune, to September 16, 2019. Doc. 151. Although Hart violated the Court's scheduling
     27   order, he filed his Motion for New Trial within the 28 days permitted under Federal Rule
     28

                                                                                   3: I 6-cv-01460-BEN-MDD
 1   of Civil Procedure 59. Accordingly, Larson's motion to strike is DENIED, and Hart's
 2   motion for an extension to file, nunc pro tune, to September 16, 2019, is GRANTED.
 3         IT IS SO ORDERED.
 4
 5   Date: October k:..._ 2019
                                                                       TEZ
 6

 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                                                                        3: 16-cv-01460-BEN-MDD
